Third District Court of Appeal
                              State of Florida

                          Opinion filed June 29, 2016.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D15-1181
                          Lower Tribunal No. 11-769
                             ________________


                            Thomas L. Parrish,
                                   Petitioner,

                                       vs.

                           The State of Florida,
                                  Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Thomas L. Parrish, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent.


Before ROTHENBERG, SALTER and SCALES, JJ.


     PER CURIAM.
      After entering a negotiated plea deal in 2013, Petitioner Thomas L. Parrish

was sentenced to twenty-five years in prison, followed by five years of probation.

Pursuant to rule 9.141(c) of the Florida Rules of Appellate Procedure, Parrish

seeks to file a belated appeal challenging his conviction and sentence. We held the

petition in abeyance, and appointed a commissioner to conduct an evidentiary

hearing in order to determine whether Parrish had made a timely request of his

attorney to file an appeal. After conducting the evidentiary hearing on March 24,

2016, at which both Parrish and his attorney testified, the commissioner entered a

written report determining that Parrish had not directed his attorney to file an

appeal.

      Upon review of the commissioner’s report and the transcript of the

evidentiary hearing, we deny the petition to file a belated appeal. Vaughn v. State,

888 So. 2d 679, 680 (Fla. 3d DCA 2004); Fla. R. App. P. 9.141(c)(4)(F)(i).

      Petition denied.




                                         2